Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Allowable Subject Matter
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “the fluffy warp yarns being exposed only on an inner surface of the tube wall so as to be exposed in a radially inward direction”. Examiner has not found, nor has Applicant pointed to support for such an amendment. While the specification as originally filed appears to support the fluffy warp yarns. There is no support to recite the fluffy warp yarn are only exposed on an inner surface of the tube wall. Applicant is advised to point to support for such an amendment or remove the limitation form the claim. 
Claim 18 has been amended to recite “the fluffy warp yarns are radially overlayed along an entire longitudinal length thereof by the first warp yarns.” Examiner has not found, nor has Applicant pointed to support for such an amendment. While the specification as originally filed appears to support the fluffy warp yarns beside the first warp yarns, support does not exist to recite “the fluffy warp yarns are radially overlayed along an entire longitudinal length thereof by the first warp yarns.” Applicant is advised to point to support for such an amendment or remove the limitation form the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pithouse et al. (US Patent 4,803,103).
Regarding claims 1 and 11, Pithouse et al. teach a protective tube wall (or sleeve) with the tube wall forming a pipeline for a cable to be threaded therein and comprising cross-woven first warp yarns (wires or metal threads that comprise the non-recoverable fibers) and first weft yarns and fluffy warp yarns (recoverable yarns which are staple or multifilament polymeric yarns which are considered to be “fluffy” compared to the wires) with the fluffy warp yarns being exposed only on an inner surface of the tube wall (as outer layers are taught) so as to be exposed in a radially inward direction for enclosing the pipeline and contact with the cable.  The fluffy warp yarns being fluffier than the first warp yarns (as the first warp yarns are metal and not fluffy at all) and the fluffy warp yarns being cross-woven with the first weft yarns and forming a plurality of intersection with the first weft yarns and each of the fluffy warp yarns spanning a plurality of the first weft yarns between two adjacent intersections as twill is taught. Pithouse et al. also teaches another fabric layer (or an outer wall) with second warp yarns and second weft yarns cross-woven as an outer surface of the tube wall which is laminated to the first layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pithouse et al. (US Patent 4,803,103).
Regarding claims 2 and 12, Pithouse et al. are silent regarding the claimed pattern. However, it would have been obvious to one of ordinary skill in the art to have a twill weave wherein each of the fluffy warp yarns spans two to ten of the first weft yarns between two adjacent intersections in order to maintain the twill eave throughout the entire fabric and arrive at the claimed invention. 
Regarding claims 3 and 13-14, Pithouse et al. are silent regarding the claimed pattern. However, it would have been obvious to one of ordinary skill in the art to have the first fluffy warp yarns and the first warp yarn on the same side of the first weft yarn at the intersection of the fluffy warp yarn and the first weft yarn as this is typical in a twill weave to have adjacent warp yarns on the same side of a weft yarn. 
Regarding claim 15, Pithouse et al. teach the zones can vary and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed first warp yarn between two adjacent fluffy warp yarns.  
Regarding claims 6 and 16, Pithouse et al. are silent regarding the color of the outer surface of the tub wall versus the color of the outer wall. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed color of the outer surface of the tub wall versus the color of the outer wall being different in order to color the outer wall and not the outer tub wall to save money. Further, a difference in color is not considered to be a patentable difference. 
Regarding claim 17, Pithouse et al. teach the second weft yarn comprises monofilaments or multifilaments, but is silent regarding the claimed diameter. However, given the teachings of Pithouse et al. it would have been obvious to one of ordinary skill in the art to arrive at the claimed diameter in order to affect the sleeve mechanical properties. 
Regarding clam 18, Pithouse et al. teach the fluffy warp yarns are radially overlayed along an entire longitudinal length thereof by the first warp yarns.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, it is noted that after further consideration claims 11-17 are not in condition for allowance. It is also noted that the language of “fluffy” warp yarns is considered broad. To overcome the prior art, Applicant may want to specifically recite what materials constitute the “fluffy” warp yarns. NO claims are allowed. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789